Wyly, J.
Harry T. Hays, sheriff, has appealed from a judgment making him personally liable for releasing on bond, without sufficient securities, to II. M. True, his property provisionally seized by the plaintiffs. In the case of the same title (No. 1503) just decided, we held that the property released was not liable to the provisional seizure under which it was held by the sheriff, and the writ was set aside.
The sheriff, therefore, is not liable on account of the insufficiency of the sureties on release bond, given by the owner of the property.
It is therelore ordered that the judgment of the court a qua be annulled, and it is ordered that there be judgment for the appellant, and that plaintiffs pay all costs.
Behearing refused.